--------------------------------------------------------------------------------

Exhibit 10.12


SUMMARY OF GENESIS ENERGY, INC. BONUS PLAN




The Genesis Energy, Inc. Bonus Plan is administered by the Compensation
Committee of the Board of Directors of Genesis Energy, Inc., the General Partner
of Genesis Energy, L.P. The Bonus Plan is at the discretion of the Compensation
Committee, and the General Partner can amend, change or cancel the Bonus Plan at
any time. The General Counsel of the General Partner is designated as the Plan
Administrator and is the person authorized to declare a Bonus or resolve
questions related to the Bonus Plan.


The Bonus Plan is based on the amount of money we generate for distributions to
our investors. We will make a contribution to the Bonus Pool every time we have
earned $2,042,288 of Available Cash (as defined in the Partnership Agreement)
before reserves excluding the effects of the bonus accrual made so far during
the year for bonuses and such other adjustment as are made from time to time in
the sole discretion of the Compensation Committee. Each $2,042,288 earned is
referred to as a “Bucket”. If Genesis Energy, L.P. issues additional Common
Units, the Bucket Size will be increased proportionally based on the number of
additional Common Units issued. Whenever we earn a Bucket, we will contribute a
portion of that Bucket to the Bonus Pool. For each additional Bucket, a larger
percentage of the Bucket will be contributed to the Bonus Pool. Contributions
will be deducted from the Bonus Pool if Available Cash before reserves earned
for the year decreases. A maximum of nine Buckets are available under the Bonus
Plan. There will be no contribution for partial Buckets.


Contributions to the Bonus Pool will be made in accordance with the following
schedule:


Bucket Number
 
Bucket Size
 
Contribution to Bonus Pool
 
Year-to-Date Available Cash before Reserves and Bonus Accrual
 
Year-to-Date Contributions to Bonus Pool
                     
1
 
$
2,042,288
 
$
60,000
 
$
2,042,288
 
$
60,000
 
2
 
$
2,042,288
 
$
120,000
 
$
4,084,576
 
$
180,000
 
3
 
$
2,042,288
 
$
120,000
 
$
6,126,864
 
$
300,000
 
4
 
$
2,042,288
 
$
240,000
 
$
8,169,152
 
$
540,000
 
5
 
$
2,042,288
 
$
300,000
 
$
10,211,440
 
$
840,000
 
6
 
$
2,042,288
 
$
360,000
 
$
12,253,728
 
$
1,200,000
 
7
 
$
2,042,288
 
$
360,000
 
$
14,296,016
 
$
1,560,000
 
8
 
$
2,042,288
 
$
360,000
 
$
16,338,304
 
$
1,920,000
 
9
 
$
2,042,288
 
$
360,000
 
$
18,380,592
 
$
2,280,000
 





The Bonus Pool will be distributed as follows:


·
Each eligible employee will receive a bonus after the end of the year equal to a
specified percentage of their year-to-date gross wages. Certain compensation,
such as car allowances and relocation expenses, will be excluded from the
calculation. Each employee must be a regular, full-time active employee, not on
probation, at the time the bonus is paid in order to receive a bonus. The date
of payment of the bonuses is at the discretion of management, but bonuses will
not be paid until after annual earnings have been released to the public.


 
 

--------------------------------------------------------------------------------

 

·
There will be four levels of participation in the Plan. Employees in each level
will be eligible for a bonus each year in accordance with the following table.
The determination of what level applies to each employee will be made by the
Compensation Committee based on the recommendation of the Chief Executive
Officer. The Executive Officers and Directors will be included in Level Four.

·
The percentage of adjusted year-to-date gross wages paid as a bonus will be a
function of the number of Buckets earned during the year and the employee’s
Participation Level in the Bonus Plan. The bonus amount each employee is
entitled to receive will be determined in accordance with the table shown below.
The bonus may be adjusted up or down to reflect individual performance.

·
The total of all bonuses paid may not exceed the total Bonus Pool. Should the
amount of bonuses calculated in accordance with the table below exceed the total
Bonus Pool available, all calculated bonuses will be reduced proportionately.
Should the adjusted amount of bonuses calculated in accordance with the table
below be less than the Bonus Pool, the Bonus Pool shall be reduced to the
calculated amount.




                                           
Cumulative Percentage
 
Participation
 
1
 
2
 
3
 
4
 
5
 
6
 
7
 
8
 
9
 
Level
 
Bucket
 
Buckets
 
Buckets
 
Buckets
 
Buckets
 
Buckets
 
Buckets
 
Buckets
 
Buckets
                                         
One
   
0.495
%
 
1.480
%
 
2.470
%
 
4.460
%
 
6.000
%
 
7.000
%
 
8.000
%
 
9.000
%
 
10.000
%
Two
   
0.495
%
 
1.480
%
 
2.470
%
 
4.460
%
 
8.000
%
 
11.000
%
 
14.000
%
 
17.000
%
 
20.000
%
Three
   
0.495
%
 
1.480
%
 
2.470
%
 
4.460
%
 
8.000
%
 
15.000
%
 
20.000
%
 
25.000
%
 
30.000
%
Four
   
0.495
%
 
1.480
%
 
2.470
%
 
4.460
%
 
8.000
%
 
16.000
%
 
24.000
%
 
32.000
%
 
40.000
%
                                                         

 
 

--------------------------------------------------------------------------------